*6NO. 7872
WILKIN HALE STATE BANK VS A. S. TUCKER, ET ALS.
STATE OF LOUISIANA COURT OF APPEAL PARISH OF ORLEANS
Judgment Affirmed.






*7OPIHIOlí.
By hls
Honor Jokn 3t. Paul.
Our two formar opinions sufficiently state the olroumstanoes of tkis oase to skow how.the following questions of law arise herein, towit;
lo. Has tke ¡endorsement on tke notes herein sued upon keen proved hy the mere fact of showing that (being payable to the order of the partnership) they were negotiated by a member of the partnership with an endorsement thereon purporting to be the signature of the firm?
So. Hoes the mere faot that the notes were taken by plaintiff directly from a member of the partnership, and the proceeds applied to his personal account, constitute suoh notice of "defect in the title of the person negotiating the sane", as to deprive plaintiff of the status of a holder in due course? Regot. Inst. Law. Seo 6*.
I.
"Sxaotly what constitutes a signing, has never been reduoed to a Judloial formula. Legibility is not a requisite, x x x completeness is not a requisite x x x; the initials x x x, the first name x x x, a fictitious sane x x x, an endorsement in figures, were held a *8sufficient signing; x x x whatever the testator, or grantor, is hhown to have intended as his signature, is a valid signing, no matter lion imperfect or unfinished, or fantaBtioal or illegible, or oven false, the separate oharaoters or symbols ho used might bo when critically judged". Plate's Batata, 148 Penn S6p 67. And it matters not that the signing was "made with lead pencil, or typewritten, or printed, or out from another instrument and attached". S6 Cyo 448, Hence whatever a person intends or represents or puts forth as his signature, I£ his signature pro hao vice. And accordingly when lioman Pruett tendered to plaintiff a note endorsed "Pruett, Bay fe Sniggs, by Moman Pruett," the proof is Juris et de Jure that this endorsement was put thera by himself.
II.
It may be admitted that plaintiffs were held to a knowledge of the law, that one partner cannot use the partnership assets for his own individual aocount without the consent of his partners; and the paper gave notice on its faoo that it was, or had bean, a partnership asset. But it did not give notioe (if suok were the fact) that Homan Pruett did not have the right, or the ooasant of ais part aera. to uso it as he did.
*9Certainly however, there was sufficient to put plaintiff on inquiry; and prior to the adoption of the Uniform Negotiable IniJnrument law, the authorities were vary conflicting as to whether or not it sufficed that the koldor lie put on inquiry in order to oonstitute notioe of "defect in the title of the person negotiating same". See Norton on Bills and Notes, 4th Edition, pages 42* to 463, and the copious notes thereon.
But under that law (Our act of 1904) it is provided in Seation 56, that in order to oonstitute notioe of a defect in the title of the person negotiating the note, the person to whom it is negotiated must have actual knowledge of the infirmity or defect, or knowledge of such facts that his action in taking the instrument amounted to had faith.
Hence, "mere suspicious oircumstanoes are not sufficient to prove, ub against the holder, notioe of a defect in the title of the person negotiating the note to him; hut in such case there must he actual proof of knowledge of the defect, or of faots sufficient to charge him with had faith in taking the instrument.''" Levy vs Moise, 8 Orleans App. 8, 9.
*10Ana. again; negotiability means simply "ourrenoy". (Hiller ts Baos, 1 Burrows 468; and tbs notes thereon in Smith's Leading Cases, Vol 1. p. 80S et seg.) And as to money, meaning bank notes, whioh we oall ourrenoy, bad faith alone will defeat the right of the taker. Here ground of auapioion, or defeot of title, or knowledge of circumstances whioh would create suspioion in the mind of a prudent man, or gross negligence on the part of the taker, will not defeat his title. Bad faith alone will defeat his title.
first Bat. Bank vs Gibert A Clay, 1E3 La 846. So the same effect, see Braman, Negotiable Instrument Law, p, 88, 62, and authorities oited.
We are therefore of opinion that plaintiff was not required, when the note herein sued upon was offered for diaoount by Homan Pruett of the firm of Pruett, Bay A Sttlggs, to inquire of said Pruett whether he had the right, or the consent of his partners, to use the note for his own individual aooount; nor to pursue 'Hie inquiry further If said Pruett had answered that he had suoh right-on aoueenV Aadvitb failure to do so, does not aonviot iti If ."bad faith? -'in taking .vtjMr.mi*,,'
The judgment appealed from in therefore affirmed.